Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Regarding the IDS, the IDS filed on 4/30/19 where with 65 US citations, the numbers are too close to the left double line resulting in the extraction software to fail to automatically collect the numbers so that the examiner may review the references without manually entering 161 numbers.  Please resubmit this IDS with the numbers spaced apart from the lines so the auto-extraction software may extract the numbers.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11, 18, 19, 21, and 28-30 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dumbauld US 2006/0052777.


Regarding claim 11, Dumbauld teaches an endoscopic forceps, comprising:
 	a housing (18);
 	a shaft (12) that extends from the housing and defines a longitudinal axis; 
 	an end effector assembly operatively connected to a distal end portion of the shaft and including a first jaw member (110) and a second jaw member (120), at least one of the first and second jaw members being movable relative to the other jaw member from an open position (open 1b), wherein the first and second jaw members are disposed in spaced relation relative to one another, to a clamping position (closed 1c), wherein the first and second jaw members cooperate to grasp tissue therebetween; 
 	a drive element (25); and 
 	a resilient member(245 and 235) that extends from the drive element and is coupled to the first jaw member, the first jaw member pivotally coupled to the shaft by a pivot pin (119/219), the first jaw member positioned to pivot about the pivot pin in response to movement of the drive element (see figures 1b and 1c).
	It is noted that (245 and 235) extend from drive element (via their connection to jaws to pivot pin to drive element).  

Regarding claim 18, Dumbauld teaches an endoscopic forceps of claim 11, wherein the pivot pin is coupled to a jaw housing (proximal end like 136) of the first jaw member (se figures 1b-1c).

Regarding claim 19, Dumbauld teaches an endoscopic forceps of claim 18, wherein the pivot pin is coupled to a proximal end portion of the jaw housing (see figures 1b-1c).

Regarding claim 21, Dumbauld teaches an electrosurgical system, comprising:
 	a housing (18); 
 	a shaft (12) that extends from the housing and defines a longitudinal axis; 
 	a first jaw member and a second jaw member operatively connected to a distal end portion of the shaft, the first (110) and second jaw members (120) configured to couple to an electrosurgical energy source (62) [0038], at least one of the first and second jaw members being movable relative to the other jaw member from an open position (open 1b), wherein the first and second jaw members are disposed in spaced relation relative to one another, to a clamping position (closed 1c), wherein the first and second jaw members cooperate to grasp tissue therebetween; 
 	a resilient member (245 and 235) that is coupled to the first jaw member, the first jaw member pivotally coupled to the shaft by a pivot pin (119/219); and 
 	a drive element (25) configured to tension the resilient member as the first jaw member rotates about the pivot pin (see figures 1b and 1c).  (145 is tensioned as the jaws actuate open and close) [0045-0046].

Regarding claim 28, Dumbauld teaches an electrosurgical system of claim 21, wherein the pivot pin is coupled to a jaw housing (proximal end like 136) of the first jaw member (see figures 1b, 1c and 2).

Regarding claim 29, Dumbauld teaches an electrosurgical system of claim 28, wherein the pivot pin is coupled to a proximal end portion of the jaw housing (see figures 1b.

Regarding claim 30, Dumbauld teaches an electrosurgical system of claim 21, further comprising an electrosurgical generator [0038] configured to conduct electrosurgical energy to the first and second jaw members.



Claims 11-15, 18-19, 21-25, and 28-29 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bencini USP 5,052,402

Regarding claim 11, Bencini teaches an endoscopic forceps, comprising:
 	a housing (12);
 	a shaft (4) that extends from the housing and defines a longitudinal axis; 
 	an end effector assembly operatively connected to a distal end portion of the shaft and including a first jaw member (11) and a second jaw member (10) (see figures 1-3), at least one of the first and second jaw members being movable relative to the other jaw member from an open position (open 3), wherein the first and second jaw members are disposed in spaced relation relative to one another, to a clamping position (closed 5b), wherein the first and second jaw members cooperate to grasp tissue therebetween; 
 	a drive element (6 and 48 work together to open and close jaws); and 
 	a resilient member(58) that extends from the drive element and is coupled to the first jaw member, the first jaw member pivotally coupled to the shaft by a pivot pin (59) (column 5 lines 31-62), the first jaw member positioned to pivot about the pivot pin in response to movement of the drive element.

Regarding claim 12, Bencini teaches an endoscopic forceps of claim 11, wherein the resilient member is a tension spring as shown in figure 3 the spring is helical.  A tension spring is a helical spring.

Regarding claim 13, Bencini teaches an endoscopic forceps of claim 12, wherein the first jaw member rotates about the pivot pin when the drive element translates in an axial direction (see figures 3A).

Regarding claim 14, Bencini teaches an endoscopic forceps of claim 13, wherein the first jaw member rotates toward the second jaw member when the drive element translates in a proximal direction (see figures 5a and 5b for example – though these figures are only pointed out as they show the movement).

Regarding claim 15, Bencini teaches an endoscopic forceps of claim 14, wherein movement of the drive element in the proximal direction tensions the tension spring.  When jaws are closed such as 5b, the spring between jaws in figure 3 is tensioned (compressed).  

Regarding claim 18, Bencini teaches an endoscopic forceps of claim 11, wherein the pivot pin is coupled to a jaw housing of the first jaw member (column 5 lines 31-62) – see figures 3, 4 and 3A.

Regarding claim 19, Bencini taches an endoscopic forceps of claim 18, wherein the pivot pin is coupled to a proximal end portion of the jaw housing (column 5 lines 31-62) – see figures 3, 4, 3A.

Regarding claim 21, Bencini teaches an electrosurgical system, comprising:
 	a housing (12); 
 	a shaft (4) that extends from the housing and defines a longitudinal axis; 
 	a first jaw member (11) and a second jaw member (10) (see figures 1-3) operatively connected to a distal end portion of the shaft, the first and second jaw members configured to couple to an electrosurgical energy source (Bencini is fully designed to be connected to an energy source), at least one of the first and second jaw members being movable relative to the other jaw member from an open position (open 3), wherein the first and second jaw members are disposed in spaced relation relative to one another, to a clamping position (closed 5b), wherein the first and second jaw members cooperate to grasp tissue therebetween; 
 	a resilient member (58) that is coupled to the first jaw member, the first jaw member pivotally coupled to the shaft by a pivot pin (59) (column 5 lines 31-62); and 
 	a drive element (6 and 48 work together to open and close jaws) configured to tension the resilient member as the first jaw member rotates about the pivot pin.  When jaws are closed such as 5b, the spring between jaws in figure 3 is tensioned (compressed).  

Regarding claim 22, Bencini teaches an electrosurgical system of claim 21, wherein the resilient member is a tension spring as shown in figure 3 the spring is helical.  A tension spring is a helical spring.

Regarding claim 23, Bencini teaches an electrosurgical system of claim 22, wherein the first jaw member rotates about the pivot pin when the drive element translates in an axial direction (see figure 3A).

Regarding claim 24, Bencini teaches an electrosurgical system of claim 23, wherein the first jaw member rotates toward the second jaw member when the drive element translates in a proximal direction (see figures 5a and 5b for example – though these figures are only pointed out as they show the movement).

Regarding claim 25, Bencini teaches an electrosurgical system of claim 24, wherein movement of the drive element in the proximal direction tensions the tension spring.  When jaws are closed such as 5b, the spring between jaws in figure 3 is tensioned (compressed).  

Regarding claim 28, Bencini teaches an electrosurgical system of claim 21, wherein the pivot pin is coupled to a jaw housing of the first jaw member (column 5 lines 31-62) – see figures 3, 4 and 3A.

Regarding claim 29, Bencini teaches an electrosurgical system of claim 28, wherein the pivot pin is coupled to a proximal end portion of the jaw housing (column 5 lines 31-62) – see figures 3, 4, 3A.


Allowable Subject Matter
Claims 16-17, 20, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/4/22